



12
FIRST RESTATEMENT OF THE
UNIVERSAL FOREST PRODUCTS, INC. DIRECTOR RETAINER STOCK PLAN
1.
ESTABLISHMENT. Universal Forest Products, Inc. (the “Company”) established the
Universal Forest Products, Inc. Director Retainer Stock Plan (the “Plan”) for
Eligible Directors as an unfunded plan for the benefit of a selected group of
non-employee management persons.

2.EFFECTIVE DATE. This First Restatement of the Plan shall become effective
immediately upon its approval by the Board of Directors of the Company for Plan
Years commencing on or after January 1, 2017.
3.PURPOSE. The purpose of the Plan is to provide Eligible Directors with a means
of deferring the receipt of their annual cash and stock retainer fees, and
expressing their commitment to the Company by subjecting these deferred fees to
the market performance of the Company’s stock.
4.DEFINITIONS.
(a)Reserve Account. The term “Reserve Account” shall have the meaning given in
Paragraph 6 of the Plan.
(b)Code. The term “Code” means the Internal Revenue Code, as amended.
(c)Company. The term “Company” shall mean Universal Forest Products, Inc., a
Michigan corporation, and its successors and assigns.
(d)Election Agreement. The term “Election Agreement” shall mean each and every
Election Agreement executed by an Eligible Director and delivered to the Company
hereunder, the form of which is attached to the Plan as Exhibit A, and is
incorporated by reference herein.
(e)Eligible Director. The term “Eligible Director’’ shall mean any present or
future director of the Company who is not an employee of the Company or any
subsidiary of the Company.
(f)Market Price. The term “Market Price” shall mean the closing price of the
Stock as reported on the NASDAQ Global Select Market on the date of the required
calculation or, if there were no Stock transactions on such day, on the next
preceding day on which there were Stock transactions.
(g)Participating Director. The term “Participating Director’’ shall mean an
Eligible Director who has executed and delivered an Election Agreement to the
Company.
(h)    Payment Date. Payment Date. The term “Payment Date” shall mean the
earliest of:
(i)    The Participating Director’s death;
(ii)     The Participating Director’s total and permanent disability, as defined
in Treas. Reg. 1.409A-3(i)(4); or
(iii)     The date specified in the Participating Director’s Election Agreement
(the “Optional Payment Date”), unless no Optional Payment Date is specified in
the Election Agreement, in which case the Optional Payment Date shall be deemed
selected and shall be the date of the Participating Director’s Retirement.
No acceleration of the Payment Date is permitted unless authorized under the
Code or in the regulations or guidance thereunder.
(i)    Plan Year. The Plan Year shall be January 1 to December 31 of each year.
(j)    Retainer Fee. The term “Retainer Fee” means fees payable with respect to
an Eligible Director for his or her services as a director and/or committee
member during the Plan Year in question.
(k)    Retirement. The term “Retirement” shall mean the voluntary or involuntary
resignation of a director, the removal of a director with or without cause, or
the conclusion of a director’s term of office where the director is not
reelected by shareholders of the Company to a succeeding term, to the extent
such event





--------------------------------------------------------------------------------





qualifies as a separation from service within the meaning of Internal Revenue
Code Section 409A, as amended, and the Treasury Regulations promulgated
thereunder.
(l)    Stock. The term “Stock” shall mean the no par value common stock of the
Company.
5.
DIRECTORS’ ELECTIONS. Each Eligible Director may specify in his or her Election
Agreement, on an annual basis as set forth in Section 6, to defer receipt of the
following forms of compensation:

(a)All or a percentage portion of any annual Retainer Fee that is to be paid to
the Eligible Director in cash to which the Eligible Director may be entitled for
the next succeeding Plan Year following the year in which the deferral election
is made on account of service as a director of the Company (the “Deferred Cash
Director Retainer”), and/or
(b)All or a percentage portion of any annual Retainer Fee that is to be paid to
the Eligible Director in the form of Stock to which the Eligible Director may be
entitled for the next succeeding Plan Year following the year in which the
deferral election is made on account of service as a director of the Company
(the “Deferred Stock Director Retainer”), and/or
(c)All or a percentage of portion of any annual Retainer Fees paid to an
Eligible Director in cash to which the Eligible Director may be entitled for the
next succeeding Plan Year following the Plan Year in which the deferral election
is made on account of service as a member of a committee of the Board of
Directors of the Company, including committee chairperson fees (the “Deferred
Committee Retainer” and collectively with the Deferred Cash Director Retainer
and Deferred Stock Director Retainer, the “Deferred Retainer”).
6.ELECTION PROCEDURES. In order to participate in the Plan for a particular Plan
Year, an Eligible Director must elect in writing on a properly completed and
executed Election Agreement to participate, and deliver this Election Agreement
to the Company at the address specified in the Election Agreement. Such election
must be effective before the beginning of the Plan Year to which the election
relates. An Eligible Director may, however, make an election in writing to
participate with respect to the remainder of a Plan Year within thirty (30) days
after the date the Eligible Director first becomes eligible to participate in
the Plan.
7.RESERVE ACCOUNT.
(a)Establishment of Account. The Company shall establish and maintain a Reserve
Account for each Participating Director. The Reserve Account shall reflect all
entries required to be made pursuant to the terms and conditions of the
Participating Director’s Election Agreement. There shall be a separate
accounting for each Election Agreement made by each Participating Director.
(b)Credits to Account.
(i)    Cash Deferrals. The Company shall credit to a Participating Director’s
Reserve Account a number (to four decimal places) of units that is equal to 110%
of the amount of the Participating Directors’ Deferred Cash Director Retainer
pursuant to Section 5(a) or the Deferred Committee Retainer pursuant to Section
5(c) pursuant to an Election Agreement, as periodically earned by the
Participating Director divided by the Market Price on the day upon which such
amounts are earned. For this purpose, the amounts of a Participating Director’s
Deferred Cash Director Retainer Fee are deemed earned on May 1 (February through
April service amounts), August 1 (May through July service amounts), November 1
(August through October service amounts), and the next February 1 (November
through January service amounts).
(ii)    Stock Deferrals. The Company shall credit to the Reserve Account the
number of units that is equal to 100% of the number of shares of Stock deferred
pursuant to the Participating Directors’ Deferred Stock Director Retainer
pursuant to Section 5(b) (including any fractional shares), as periodically
earned by the Participating Director. For this purpose, the amounts of a
Participating Director’s Deferred Stock Director Retainer Fee are deemed earned
on May 1 (February through April service amounts), August 1 (May through July
service amounts), November 1 (August through October service amounts), and the
next February 1 (November through January service amounts).





--------------------------------------------------------------------------------





(iii)    Credits for Dividend Payments. The Company shall credit to the Reserve
Account, on each day the Company declares a cash dividend to holders of the
Stock, that number (to four decimal places) of units that is equal to the total
number of units in the Participating Director’s Reserve Account on the
declaration date for such dividend, multiplied by the cash dividend per share of
Stock dividend by the Market Price on the declaration date for such dividend.
(iv)    Adjustments. The number of units credited to a Reserve Account shall be
adjusted appropriately by the Company in the event of any change in the Stock by
reason of stock dividends, split-ups, recapitalizations, combinations, exchanges
of shares and other like capital changes, but no adjustment shall be required by
reason of any sales of shares of Stock by the Company at any price, whether
below, at or above Market Price, and whether by or pursuant to warrant, option,
right, conversion right or privilege or otherwise, and a Participating Director
shall have no rights as a holder of Stock unless and until a certificate for
shares of Stock is issued by the Company.
8.
PAYMENT OF ACCOUNT VALUE.

(a)    General. The Company shall, with respect to each Reserve Account for each
Participating Director, cause to be delivered to such Participating Director (or
any applicable alternate payee, as determined under the Plan or the applicable
Election Agreement) as soon as practicable following the Payment Date, but in no
event later than two and one-half (2.5) months following the last day of the
Plan Year that includes the Payment Date, the Payment Date value of such Reserve
Account, in the form of shares of Stock, so that for each single unit credited
to the Reserve Account the Participating Director shall be entitled to payment
in the form of a single share of Stock, pursuant to the express terms and
conditions of the Plan and the applicable Election Agreement.
(b)    Disability. If a Payment Date occurs by reason of a determination by the
Company that the Participating Director has become totally and permanently
disabled (as defined in Code Section 409A), and if the disability is due to
mental incapacity, the shares of Stock deliverable under the Plan and the
applicable Election Agreement shall be issued in the name of and delivered to
the Participating Director’s legally appointed personal representative. If no
such representative has been appointed, then delivery shall be in the name of
and to the Participating Director’s spouse, or if the Participating Director is
then unmarried, such shares of Stock or dollar amount shall be held until the
person(s) who would be entitled thereto, if the Participating Director were to
die intestate, make proper claim of the Company for such shares of Stock or
dollar amount.
(c)    Death. If a Payment Date occurs because the Participating Director died,
the shares of Stock required to be delivered under the Plan and the applicable
Election Agreement shall be issued not later than two (2) months following the
end of the Plan Year in which the Participating Director died, in the name of
and delivered to the Participating Director’s beneficiary (or beneficiaries) as
designated in the applicable Election Agreement, or, if none are so designated,
in the name of and to the legally appointed personal representative of the
Participating Director’s estate. If no legal proceedings for such appointment
have been instituted within sixty (60) days after receipt by the Company of
notice of the Participating Director’s death, such delivery shall be in
accordance with the last sentence of Paragraph 7(b) above.
9.
ADMINISTRATION. Directors of the Company who are not Eligible Directors shall be
solely responsible for the administration of the Plan, but may delegate any
portion of such responsibility that they determine to be appropriate. To the
extent consistent with the terms of the Plan, such directors shall have the
power to interpret any Plan provision, to prescribe, amend, and rescind rules
and regulations relating to the Plan and to make all other determinations that
it deems necessary or advisable to administer the Plan. Such directors shall be
called the Directors’ Retainer Stock Plan Committee.






--------------------------------------------------------------------------------





10.ERISA CLAIMS PROCEDURE. Claims for benefits other than death benefits will be
determined under the following procedure regardless of whether the claimant is
the participant, a beneficiary, or any other person.
(a)    All claims must be submitted in writing to the Plan administrator. The
claimant must provide such documents and other information as the Plan
administrator may request in order to make a determination on the claim.
(b)    The Plan administrator will make an initial determination on the claim
within a reasonable period of time, but not later than 90 days after receipt of
the claim, unless matters beyond the control of the plan administrator require
an extension of time. If the Plan administrator determines that an extension of
time is required, the Plan administrator will provide the claimant with written
notice of the extension, the reasons for the extension, and the date by which
the Plan administrator expects to make the initial claim determination. The
extension may not be longer than an additional 90 days. The time periods will
begin when the claim has been properly submitted to the Plan administrator for
approval, even if the submission does not include all of the information
necessary to make a determination on the claim.
(c)    If the initial claim determination is adverse, the Plan administrator
will provide the claimant with written notice of the determination. The notice
will include all of the following:
(i)    The reasons for the determination;
(ii)    A reference to the provisions of this Plan on which the determination is
based;
(iii)    A description of additional documents or other information, if any,
that might permit approval of the claim and an explanation of why the additional
documents and other information are necessary; and
(iv)    A description of the claim review procedures and the time limits
applicable to the review procedures, including a statement of the claimant's
right to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on review.
(d)    If the claimant has not received notice of the initial claim
determination or notice of an extension of time within the initial 90-day
period, the determination is deemed to be adverse.
(e)    If the initial claim determination is adverse, the claimant may request
review of the determination by written application to the Plan administrator
within 60 days after the determination.
(i)    The claimant will have an opportunity to submit written comments,
documents, and other information relevant to the claim. The claimant will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim. The review
will take into account all comments, documents, and other information submitted
by the claimant relating to the claim, regardless of whether the information was
submitted or considered in the initial benefit determination.
(ii)    The Plan administrator will make a determination on review within a
reasonable period of time, but not later than 60 days after receipt of the
application, unless special circumstances require an extension of time. If the
Plan administrator determines that an extension of time is required, the Plan
administrator will provide the claimant with written notice of the extension,
the reasons for the extension, and the date by which the Plan administrator
expects to make a determination on review. The extension may not be longer than
an additional 60 days. If a reason for the extension is the claimant’s failure
to provide documents or other information necessary to decide the claim, the
period for making the benefit determination will be tolled from the day when
notice of the extension is sent to the claimant until the day when the claimant
provides the documents and other information.





--------------------------------------------------------------------------------





(f)    If the determination remains adverse after review, the Plan administrator
will provide to the claimant a written notice including all of the following:
(i)    The reasons for the determination;
(ii)    A reference to the provisions of this Plan on which the determination is
based;
(iii)    A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim; and
(iv)    A statement of the claimant’s right to bring a civil action under
section 502(a) of ERISA.
(g)    If the claim involves a determination of disability, and the
determination of disability is not to be made by a third party (such as the
Social Security Administration, or an insurance company under a disability
insurance policy), the special rules in this paragraph apply.
(i)    The initial determination will be made within 45 days (rather than 90
days). This period may be extended for up to 30 days if the Plan administrator
determines that the extension is necessary due to matters beyond the control of
the Plan administrator and notifies the claimant, before the end of the initial
45-day period, of the circumstances requiring the extension of time and the date
by which the Plan administrator expects to make a determination. If, before the
end of the first 30 day extension period, the Plan administrator determines
that, due to matters beyond the control of the Plan administrator, a
determination cannot be made within the first extension period, the period for
making the determination may be extended for up to an additional 30 days if the
Plan administrator notifies the claimant, before the end of the first 30 day
extension period, of the circumstances requiring the extension and the date as
of which the Plan administrator expects to make a determination. In the case of
any extension under this subparagraph 10(g)(i), the notice of extension will
specifically explain the standards for the determination of disability, the
unresolved issues that prevent a determination on the claim, and the additional
information needed to resolve those issues, and the claimant will be allowed at
least 45 days to provide the specified information.
(ii)    If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the initial adverse determination, the notice of the
determination will include either the specific rule, guideline, protocol, or
other similar criterion, or a statement that such a rule, guideline, protocol,
or other similar criterion was relied upon in making the adverse determination
and that a copy of the rule, guideline, protocol, or other criterion will be
provided free of charge to the claimant upon request.
(iii)    The time for requesting review of an initial adverse benefit
determination will be 180 days (rather than 90 days). The time for making a
determination on review will be 45 days (rather than 60 days), and the time for
any extension will be 45 days (rather than 60 days). A committee appointed by
the Plan administrator will review the initial adverse benefit determination.
The committee will consist of three directors, officers, or employees who are
neither an individual who made the initial adverse benefit determination nor a
subordinate of that individual. The committee will have discretionary authority
over the review, including the discretionary authority to interpret the terms
and provisions of the Plan. The review will be conducted without deference to
the initial adverse benefit determination. If the adverse determination under
review was based in whole or in part on a medical judgment, including
determinations with regard to whether a particular treatment, drug, or other
item is experimental, investigational, or not medically necessary or
appropriate, the committee will consult with a healthcare professional who has
appropriate training and experience in the field of medicine involved in the
medical judgment and who is neither an individual who was consulted in
connection with the adverse determination that is under review nor the
subordinate of any such individual. If the benefit determination remains adverse
after review, the plan administrator will provide, upon request and free of
charge, the identification of all medical or vocational experts whose advice was
obtained on behalf of the Plan in connection with the adverse determination,
regardless of whether the advice was relied upon in making the determination.





--------------------------------------------------------------------------------





(h)    A claimant may not commence legal action regarding any claim (i) before
the claims procedure has been exhausted, including proper submission of the
claim to the Plan administrator and proper request for review of any initial
adverse determination, or (ii) more than two years after the final decision on
review. Judicial review will be limited to review for abuse of discretion.
11.
OTHER BENEFITS. Except to the extent specifically provided in a Company
retirement plan for Directors (if such a plan exists), or any other plan or
arrangement maintained or sponsored by the Company, the Plan benefits to
Eligible Directors (other than Retainer Fees) shall not be deemed to be
compensation for the purpose of computing benefits under such retirement plan
for Directors or other plan or arrangement.

12.STATUS OF ACCOUNT. The Company shall have full and unrestricted use of all
property or amounts payable pursuant to the Plan, and title to and beneficial
ownership of any assets which the Company may earmark to pay the amounts
hereunder shall at all times remain in the Company, and no Eligible Director
shall have any property interest whatsoever in any specific assets of the
Company. The Reserve Account is not intended to be a trust account or escrow
account for the benefit of a Participating Director or any other person, or an
asset segregation for the benefit of a Participating Director or any other
person. The sole right of a Participating Director, or a Participating
Director’s heirs or personal representatives, is a right as an unsecured general
creditor of the Company to claim any shares of Stock or dollar amount to which
the Participating Director becomes entitled, pursuant to the terms and
conditions of the Participating Director’s Election Agreement and the Plan. The
Company shall provide each Participating Director with an annual report of his
or her Reserve Account balance upon request. Such reporting shall be made each
January.
13.AMENDMENT OR TERMINATION. The Company may, at any time and from time to time,
terminate the Plan or make such amendments as it deems advisable; provided,
however, that no such termination or amendment shall adversely affect or impair
the contract rights of a Participating Director with respect to an effective
Election Agreement, unless such Participating Director shall consent in writing
to such termination or amendment; and, provided further, that no such amendment,
without the approval of the Company’s shareholders, may materially increase the
benefits accruing to Eligible Directors under the Plan, increase the number of
shares of Stock distributed under the Plan, or materially modify the
requirements as to eligibility under the Plan.
14.STOCK SUBJECT TO PLAN. The maximum number of shares of Stock that shall be
reserved for issuance under the Plan shall be 200,000 shares, subject to
adjustment upon changes in the capitalization of the Company as provided in
Paragraph 7(b) of the Plan.
15.Regulatory Restrictions. All certificates for shares of Stock or other
securities delivered under the Plan shall be subject to such stock transfer
orders and other restrictions as the Company may deem advisable under the rules,
regulations and other requirements of the Company, any stock exchange or stock
market upon which the Stock is then listed or traded and any applicable Federal,
state, or foreign securities law, and the Company may cause a legend or legends
to be placed on any such certificates to make appropriate reference to such
restrictions.
16.NON-PLAN DEFERRAL ARRANGEMENTS. The Company does not intend that this Plan
replace or supersede any presently existing retainer deferral arrangement or
preclude the Company from implementing additional deferral arrangements.
17.FUTURE DIRECTOR TERMS. Nothing in this Plan or in any Election Agreement
shall obligate a director to continue as such, or to accept any nomination for a
future term as a director of the Company, or require the Company to nominate or
cause the nomination of the director for a future term as a director of the
Company.
18.NO ALIENATION. No shares of Stock or dollar amount deliverable under the Plan
or under an Election Agreement shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrances, or charge, other
than by will or the laws of descent and distribution.





--------------------------------------------------------------------------------





19.WITHHOLDING. The Company is entitled to withhold and deduct from any amounts
due from the Company to a Participating Director, all legally required amounts
necessary to satisfy any federal, state, or local withholding and
employment-related taxes arising directly or indirectly in connection with the
Plan or any Election Agreement, and the Company may require the Participating
Director to remit promptly to the Company the amount of such taxes before taking
any future actions with respect to the Participating Director’s Reserve Account
or Election Agreement.
20.INTERNAL REVENUE CODE SECTION 409A. All amounts payable under the Plan will
be subject to Code Section 409A and the regulations or guidelines with respect
to Code Section 409A. The Plan may be amended as reasonably necessary or
desirable to legally minimize any adverse tax consequences to Participating
Directors and/or the Company, and to preserve, to the fullest extent
permissible, the economic provisions set forth in the Plan.



























































--------------------------------------------------------------------------------






EXHIBIT A
FOR A DEFERRAL ELECTION TO BE EFFECTIVE, THIS AGREEMENT MUST BE SIGNED BY A
DIRECTOR AND MUST BE RECEIVED BY THE COMPANY AT THE FOLLOWING LOCATION BEFORE
THE END OF THE PLAN YEAR THAT PRECEDES THE PLAN YEAR SPECIFIED IN THIS ELECTION
AGREEMENT: 2801 East Beltline NE, Grand Rapids, Michigan 49525.


UNIVERSAL FOREST PRODUCTS, INC.
ELECTION AGREEMENT


This Election Agreement is made between you and Universal Forest Products, Inc.
(the “Company”), a Michigan corporation, pursuant to the terms of the Company’s
Director Retainer Stock Plan (the “DRSP”). By completing this Election
Agreement, you acknowledge that you have received a copy of the DRSP. All terms
not specifically defined in this Election Agreement shall have the meanings set
forth in the DRSP, unless the context clearly requires otherwise, and this
Election Agreement shall be interpreted consistent with the terms of the DRSP.


This Election Agreement allows you to elect to defer all or a percentage portion
of one or more of the following forms of compensation in the section with the
corresponding number:


1.
Cash Director Retainer: The portion of your annual retainer fee that is to be
paid to you in the form of cash for services as a director of the Company, which
for the 2017 year is (N/A - Election made at 2016 year-end governs).



2.
Stock Director Retainer: The portion of your annual retainer fee that is payable
in shares of the Company’s common stock for services as a director of the
Company, which for the 2017 year is worth $93,750 (This represents ¾ of the
annual stock retainer fee; the ¼ for the January 2017 meeting was not eligible
for deferral), and



3.
Cash Committee Retainer: Any annual retainer fees that will be paid to you for
services as a committee member on a committee of the Board of Directors of the
Company, which includes any chairperson fee, as applicable. (N/A - Election made
at 2016 year-end governs).



By completing this form, you agree to have the applicable form of compensation
deferred until the earliest Payment Date specified pursuant to the terms of the
DRSP. If a section of this form is not fully completed to specify the period for
which the election applies, the deferral percentage, the payment event(s), and
the form of payment, then no deferral election will be deemed effective for the
applicable form of compensation.


Payment of amounts deferred will be made in the time and manner specified in the
DRSP following the earliest to occur of your death, disability, or the Optional
Payment Date, which you may designate by completing Section 4 of this Election
Agreement. Payment of the amount deferred will be made in the form of Company
Stock as soon as practicable after the occurrence of the applicable Payment
Date, but in no event later than two and one-half (2.5) months following the
last date of the year that includes the applicable Payment Date occurred. You
may also designate a beneficiary under the DRSP by completing Section 5 of this
Election Agreement.





--------------------------------------------------------------------------------





1.
Cash Director Retainer Election. This election must be made before the beginning
of the participant’s tax year(s) in which the compensation to be deferred is
earned. This election is irrevocable after the beginning of the tax year(s) to
which it applies.

Participant tax year(s) to which this election applies: N/A
Deferral percentage: N/A% of cash director retainer earned in the above tax
year(s)
2.
Stock Director Retainer. This election must be made before the beginning of the
participant’s tax year(s) in which the compensation to be deferred is earned.
This election is irrevocable after the beginning of the tax year(s) to which it
applies.

Participant tax year(s) to which this election applies: 2017
Deferral percentage: _________% of stock director retainer earned in the above
tax year(s)
3.
Cash Committee Retainer. This election must be made before the beginning of the
participant’s tax year(s) in which the compensation to be deferred is earned.
This election is irrevocable after the beginning of the tax year(s) to which it
applies.

Participant tax year(s) to which this election applies: N/A
Deferral percentage: N/A% of cash committee retainer (including any chairperson
fee) earned in the above tax year(s)
4.
Optional Payment Date Designation

Optional Payment Date (select one, and if no selection is made, then you will be
deemed to have selected the date of your Retirement from the Company):
□ First Anniversary of Retirement with the Company
□ Second Anniversary of Retirement with the Company
□ Third Anniversary of Retirement with the Company
□ Fourth Anniversary of Retirement with the Company
□ Fifth Anniversary of Retirement with the Company
□ The date of your Retirement with the Company
□ March 15, 20__
5.
Beneficiary Designation. The Director hereby designates the following
beneficiary or beneficiaries.

    
    
    


6.
Stock Certificate Issuance. Certificates for that number of shares of Stock
equal to the number of units in the Director's Reserve Account, rounded up to
the next highest full unit, shall be issued and delivered to the Participating
Director (or to certain other persons as provided in the DRSP or in this
Election Agreement) as soon as practicable after the applicable Payment Date.
Director understands that as long as he remains an Affiliate of the Company,






--------------------------------------------------------------------------------





he must comply with the restrictions placed on Affiliates by the Securities and
Exchange Commission.


IN WITNESS WHEREOF, the Company and Director have signed this Election Agreement
on the dates stated below.


UNIVERSAL FOREST PRODUCTS, INC.


By: ___________________________    
Its: ___________________________    
Date: _________________________    


DIRECTOR


______________________________    
(Signature)
______________________________
(Print Name)
Date: _________________________





